DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that Gongaware et al., in view of Gobyen et al., do not teach determining a user profile associated with a device (Amendment, pages 9 – 11).
The examiner disagrees, since Gongaware et al., disclose “In some aspects, 
facial recognition techniques may be used to limit and authenticate access to devices used by inmates to communicate with outsiders, and to limit and authenticate access to software and terminals capable of interacting with the devices to only individuals authorized to communicate with any particular inmate… A biometrics system may be used to identify individuals.  The system may use these biometric profiles to identify individuals appearing in any and all content passing through or otherwise available to the system (using biometric profiles to limit and authenticate access to devices used by inmates, is considered as associating a user profile associated with a device; paragraphs 43, 44).  

	Applicant argues that Gongaware et al., in view of Gobyen et al., do not teach sending, to a remote system, a request for image data associated with the user profile; 
The examiner disagrees, since Gongaware et al., disclose “In some aspects, 
facial recognition techniques may be used to limit and authenticate access to devices used by inmates to communicate with outsiders, and to limit and authenticate access to software and terminals capable of interacting with the devices to only individuals authorized to communicate with any particular inmate…As with the voice verification system, the facial verification processing may be performed locally at the kiosk 102 or may be performed at the processing center 150.  In either case, the facial verification processing includes comparing an image captured by the camera 303 of the kiosk 102 with a pre-stored image of the resident” (paragraphs 43, 96).

	Applicant argues that Gongaware et al., in view of Gobyen et al., do not teach generating a video summarization that includes the video data (Amendment, pages 12, 13).
	The examiner disagrees, since Gobyen et al., disclose “system 300 identifies a target subject 10 within its field of view, the well-being image capture process 500 is engaged.  During this process, the system will continuously monitor the subject 10 to obtain at least one image of the subject 10 under the preferred target conditions for that particular individual… a stream of video images can be directed to temporary memory, and key-frame, key video extraction or video summarization can be used to identify and retain one or more images that meet the target criteria” (paragraph 64).

	The examiner disagrees, since Gongaware et al., disclose “a user who has visibly aged may be required to re-enroll in a face verification process to ensure an updated image is used for comparison (paragraph 149)… Adding additional still images taken at multiple different angles can enhance facial recognition, especially in cases where later comparisons do not include a straight-on capture of the individual.  Additionally, even greater facial recognition accuracy can be achieved when comparisons are done on motion video captures, which may optionally be used to create a three-dimensional (3D) model of the individual's face” (re-enroll to update the image is considered as training the first model; paragraph 161).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21 – 25, 27, 30 – 35, 37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gongaware et al., (US PAP 2013/0263227) in view of Gobyen et al., (US PAP 2008/0294017).

determining a user profile associated with a device (paragraph 44); 
sending, to a remote system, a request for image data associated with the user profile; receiving, from the remote system, the image data including a representation of a first face (“the facial verification processing may be performed locally at the kiosk 102 or may be performed at the processing center 150.  In either case, the facial verification processing includes comparing an image captured by the camera 303 of the kiosk 102 with a pre-stored image of the resident.”; paragraphs 96, 104 – 106);
receiving, from the device, video data captured during a first time period; processing the image data and the video data using a first model to determine that the video data includes a representation of the first face (“If the detected image does 
not match the pre-stored image, a warning is displayed to prompt the resident to face the camera so that a second image can be captured.  If the second image does not match or a face is not detected, the account will be logged off the system.”; paragraphs 96, 104 – 106).
	However, Gongaware et al., do not specifically teach generating a video summarization that includes the video data.
	Gobyen et al., disclose system 300 identifies a target subject 10 within its field of view, the well-being image capture process 500 is engaged.  During this process, the 
system will continuously monitor the subject 10 to obtain at least one image of the subject 10 under the preferred target conditions for that particular individual… a stream of video images can be directed to temporary memory, and key-frame, key video 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use video summarization as taught by Gobyen et al., in Gongaware et al., because that would help allow high-accuracy biometric identification (Gongaware et al., paragraph 47).

	As per claims 22, 32, Gongaware et al., in view of Gobyen et al., further disclose receiving, at the device, an indication to capture second image data; receiving, from the device, second image data, the second image data including a representation of the first face; and training the first model using at least the first image data and the second image data to generate a second model (“If the detected image does not match the pre-stored image, a warning is displayed to prompt the resident to face the camera so that a second image can be captured.  If the second image does not match or a face is not detected, the account will be logged off the system…video captures, which may optionally be used to create a three-dimensional (3D) model of the individual's face.”; Gongaware et al., paragraphs 104 – 106, 161).

	As per claims 23, 33, Gongaware et al., in view of Gobyen et al., further disclose prior to receiving the image data, receiving, from the device, second video data captured during a second time period prior to the first time period; and processing, using the first model, the second video data to determine that the first face represented in the second video data is unidentifiable (Gongaware et al., paragraphs 104 – 106).

	As per claims 24, 34, Gongaware et al., in view of Gobyen et al., further disclose after determining that the first face represented in the second video data is unidentifiable, associating an indicator with the first face; after determining that the video data includes the representation of the first face, determining identification information corresponding to the first face; and associating the indicator with the identification information (“If the second image does not match or a face is not detected, the account will be logged off the system.  This can be logged as a violation at the processing center.”; Gongaware et al., paragraphs 104 – 106).

	As per claims 25, 35, Gongaware et al., in view of Gobyen et al., further disclose receiving, from the device, first audio data captured during the first time period; determining that the first audio data includes a representation of speech; determining that the speech corresponds to the first face; and training a speaker-recognition model using at least the first audio data (“The voice verification system records the phrase spoken by the facility resident, and compares a digital signature of the audio to the pre-recorded audio clip… Facial recognition verification may be used in combination with one or more of the other verification systems, including the PIN 
verification and the voice verification.”; Gongaware et al., paragraphs 94, 104 – 106).

	As per claims 27, 37, Gongaware et al., in view of Gobyen et al., further disclose associating the first face with a first identity; receiving, from the device, first audio data captured during the first time period; determining that the first audio data includes a 
verification and the voice verification.”; Gongaware et al., paragraphs 94, 104 – 106).

	As per claims 30, 40, Gongaware et al., in view of Gobyen et al., further disclose determining a quality of the image data; determining that the quality of the image data exceeds a threshold; and based at least in part on determining that that the quality of the image data exceeds the threshold, training a second model using at least the image data to generate the first model (“video captures, which may optionally be used to create a three-dimensional (3D) model of the individual's face… when the analysis of the frames at and around the chunk boundaries indicates that the percentage/threshold of skin tones increases, or when multiple areas of skin tones are detected, the chunks may then be analyzed for the two potential cases of multiple faces and of nudity.”; paragraphs 161, claim 13).

5.	Claims 29, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gongaware et al., (US PAP 2013/0263227) in view of Gobyen et al., (US PAP 2008/0294017); and further in view of Yamada (US PAP 2013/0124209).

Yamada disclose that the utterance source probability calculation unit may receive an input of (a) user position information (sound source direction information), and (b) user identification information (utterer identification information) which are corresponding to an utterance event as input information from a voice event detection unit constituting the event detection unit, may receive an input of (a) user position information (face position information), (b) user identification information (face identification information), and (c) lip movement information as the target information generated based on input information from an image event detection unit constituting the event detection unit, and may perform a process of calculating the utterance source score based on the input information by adopting at least one item of the above-mentioned information (paragraphs 18, 60 – 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use direction relative to the device as taught by Yamada in Gobyen et al., in view of Gongaware et al., because that would help allow high-accuracy biometric identification (Gongaware et al., paragraph 47).

Allowable Subject Matter
6.	Claims 26, 28, 36, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 26, 36, neither Gongaware et al., nor Gobyen et al., nor Yamada teach or suggest determining a first confidence score that a first identity is associated with the first face; determining a second confidence score that a second identity is associated with the first face; determining that the second confidence score exceeds the first confidence score; and associating the second identity with the first face.

As per claims 28, 38, neither Gongaware et al., nor Gobyen et al., nor Yamada teach or suggest receiving, from the device, first audio data captured during the first time period; determining that the first audio data includes a representation of speech; determining a first confidence score that a first identity is associated with the first face; determining a second confidence score that a second identity is associated with the speech; determining that the second confidence score exceeds the first confidence score; and associating the second identity with the speech.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658